

Exhibit 10.22


EMPLOYMENT AGREEMENT
This Employment Agreement (“Employment Agreement”) is entered into as of June
22, 2018 (the "Effective Date") by and between Travelzoo, a Delaware corporation
(the "Company") with principal corporate offices at 590 Madison Avenue, 37th
Floor, New York, New York 10022, and Michael Peterson ("Employee"). The Company
and Employee are collectively referred to herein as “the Parties”.
WHEREAS, the Company desires to retain Employee as Chief Technology Officer, and
Employee desires to perform such service for the Company, on the terms and
conditions as set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:
1.    Duties and Scope of Employment.
(a)    Position. Employee shall be employed as Chief Technology Officer in the
Company’s Mountain View, California office.
(b)    Duties. During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use his best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Company, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that they are currently
involved in and that does not materially interfere with his ability to perform
his duties under this Agreement. Employee shall be permitted, to the extent such
activities do not materially and adversely affect the ability of Employee to
fully perform his duties and responsibilities hereunder, to (i) manage
Employee's personal, financial and legal affairs, (ii) serve on civic or
charitable boards or committees, and (iii) with the consent of the Company
(which consent shall not be unreasonably withheld), serve as a member of the
board of directors of any noncompeting business.


2.    Nature of Employment. Employee is an “at-will" employee which means that
the employment relationship may be terminated at any time, with or without
cause, at the option of the Company upon two (2) weeks’ prior written notice to
Employee. Nothing in this Agreement shall be deemed to alter the at-will nature
of the Employee’s employment with the Company. Employee acknowledges that his
obligations set forth in certain sections of this Agreement, including but not
limited to sections 5 and 11, survive the termination of his employment from




1/12

--------------------------------------------------------------------------------




the Company. This Agreement can be terminated by the Employee by providing the
Company with four (4) weeks prior written notice.


(a)    Termination by Company without Cause. If Employee is terminated by the
Company for reasons other than Cause (as defined in paragraph 2(b)), Employee
shall receive his Base Salary and benefits earned through the date of
termination. In addition, upon execution of a General Release substantially in
the form attached hereto as Exhibit A, Employee shall receive his Base Salary
for a period of six (6) months (“Severance Pay”). Employer’s payment of
Severance Pay is subject to section 2(e) as a condition precedent to payment of
any Severance Pay. For the avoidance of doubt, and notwithstanding anything to
the contrary herein, any payment of Severance Pay is expressly conditioned on
Employee executing a General Release substantially in the form attached hereto
as Exhibit A.
(b)    Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if Employee is terminated for “Cause” as defined herein, Employee
will receive only payment of his Base Salary and benefits through the date of
termination. For purposes of this Agreement, “Cause” shall mean that the
Employee has (i) continually failed to perform his duties under this Agreement
for a period of 30 days after written notice from the Company setting forth with
particularity such failure, (ii) committed an act of fraud upon the Company or
breached his duty of loyalty to the Company, (iii) committed a felony or a crime
of dishonesty, fraud or moral turpitude under the laws of the United States or
any state thereof; (iv) misappropriated any funds, property or rights of the
Company; (v) violated the Company's policies regarding workplace conduct,
discrimination, sexual harassment, etc.; (vi) willfully failed or refused,
following receipt of an explicit directive from the Company, to comply with the
material terms of this Agreement; or (vii) failed or refused to cooperate with
the Company, or at the Company’s request any governmental, regulatory or
self-regulatory agency or entity, in providing information with respect to any
act or omission in performing his duties as an employee of the Company, if such
request is made connection with any criminal or civil actions, administrative or
regulatory proceedings or investigations against or relating to the Company by
any governmental, regulatory or self-regulatory agency or entity.
(c)    Employee Resignation. Employee understands that if he resigns during the
Term of this Agreement, he shall only receive the Base Salary and benefits
earned as of the date of termination.
(d)    Employee Resignation Following a Change of Control. If a Change of
Control, as hereinafter defined, occurs, and Employee is assigned a different
position that is not of comparable pay and responsibilities and/or is in a
different geographic area to which he worked immediately prior to a Change of
Control, and Employee resigns within sixty (60) calendar days after the Change
in Control, Employee shall receive his Base Salary, benefits through the date of
termination, plus Severance Pay, subject to paragraph 2(e). For purposes of this
Agreement, "Change of Control" means (i) a merger, consolidation, reorganization
or other transaction in which the Company does not survive




2/12

--------------------------------------------------------------------------------




and in which securities possessing more than 50% of the total combined voting
power of the Company's outstanding voting securities are transferred or issued
to a person or persons different from the persons holding those securities
immediately prior to such transaction, or (ii) the sale, transfer or other
disposition of all or substantially all of the Company's assets.
(e)    Severance Pay Conditions. Employee shall be required to sign, deliver and
not revoke a General Release substantially in the form attached hereto as
Exhibit A as a condition precedent to payment of any Severance Pay pursuant to
any provision of paragraph 2 of this Agreement. Any Severance Pay shall be paid
periodically in accordance with normal Company payroll practices and subject to
the usual and applicable required withholdings and payroll taxes.

3.    Compensation and Fringe Benefits.
(a)    Salary. Employee will receive a salary at the annualized rate of $350,000
(THREE HUNDRED FIFTY THOUSAND DOLLARS) (the "Base Salary"), which shall be paid
periodically in accordance with normal Company payroll practices and subject to
the usual and applicable required withholding. Employee understands and agrees
that neither his job performance nor promotions, commendations, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of this
Agreement.
(b)    Performance Bonus Plan. Employee will be eligible to participate in a
quarterly performance bonus plan (the "Performance Bonus"), under which Employee
may receive, in addition to the Base Salary, a Performance Bonus in an amount
between $0 (ZERO DOLLARS) and $50,000 (FIFTY THOUSAND DOLLARS) per calendar
quarter, provided, however, if the first quarter of the Term is less than a full
quarter, the bonus for such quarter shall be prorated. Employee must be employed
by the Company through the last day of the quarter in order to receive any
Performance Bonus attributable to such quarter.
The following schedule applies for calculating the Performance Bonus:






3/12

--------------------------------------------------------------------------------




Criteria
Amount
Global revenue target for the quarter met AND there are no more than two
Significant Customers AND no Significant Customer accounts for 15% or more of
the global revenue for the quarter AND together do not account for more than 25%
of global revenue?
$12,500
Global operating income target for the quarter met?
$12,500
Global target for members for the quarter met?
$12,500
Discretionary
Up to $12,500
Total max. Performance Bonus per quarter
Up to $50,000

“Significant Customer” means, for any quarter, a customer that, together with
its affiliates, accounts for 10% (rounded to the nearest 1%) or more of the
Company’s global revenue for the quarter.
The targets for each quarter will be set in the Company’s official operating
budget as approved by its board of directors. Discretionary bonus will be
determined by the Company’s Global CEO in his/her sole discretion.
Any bonus payments, if applicable, shall be made within 45 days following a
fiscal quarter of the Company and shall be subject to the usual and applicable
withholdings payments, if any, and payroll taxes. The Company reserves the right
to amend or discontinue the Performance Bonus at any time. The Company shall
notify Employee of any changes to the Performance Bonus in writing.    
(c)     Vacation and Holiday Pay. Employee shall receive four (4) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides the number of paid sick days mandated by California law,
accrued and paid as required by law, as well as eight (8) paid holidays each
year, along with two (2) “floating holidays” which can be used by Employee at
any time.
(d)    Option Agreement. In conjunction with this Employment Agreement, the
Parties will enter into a Non-qualified Stock Option Agreement in form attached
hereto as Exhibit B.
(e)    Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company's employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally




4/12

--------------------------------------------------------------------------------




applicable terms and conditions of the plans and policies in question. Employee
will be responsible for a percentage of the annual premium which will be
deducted directly from normal pay each pay period.
4.    Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee, in each case, in
line with the Company’s policy, in the furtherance of or in connection with the
performance of Employee's duties hereunder in accordance with the Company's
established policies. During the first six (6) months of Employment, the Parties
agree that the Company will only be responsible to pay for one (1) round trip
flight to the Mountain View office and will not reimburse for housing
accommodations. Upon relocation to Mountain View, the Company will provide a
relocation allowance to Employee to be determined in the sole discretion of the
Company.
5.    Certain Covenants.
(a)    Intellectual Property Rights.
(i)    Employee agrees that the Company will be the sole owner of any and all of
Employee's "Discoveries" and "Work Product," hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or otherwise. For purposes of this Agreement, "Discoveries" means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company's software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of his employment by the Company, whether
or not potentially patentable or copyrightable in the United States or
elsewhere. For purposes of this Agreement, "Work Product" means any and all work
product relating to Discoveries.
(ii)    Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, "Tangible Embodiments") of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.
(iii)    Employee hereby assigns and agrees to assign to the Company all of his
interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with




5/12

--------------------------------------------------------------------------------




other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of his rights as set forth in
this section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee's own time (c) does
not relate to Company business or to the Company's actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.
(iv)    At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
(v)    To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.
(vi)    The obligations of Employee set forth in this section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, his
assignees permitted under this Agreement, executors, administrators, and other
representatives.




6/12

--------------------------------------------------------------------------------




(b)    Exposure to Proprietary Information.
(i)    As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
(ii)    In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in section 5 of this Agreement.
(c)    Use of Proprietary Information; Restrictive Covenants. Employee
acknowledges that the Proprietary Information constitutes a protectable business
interest of the Company, and covenants and agrees that during the term of his
employment, whether under this Agreement or otherwise, and after the termination
of such employment, Employee will not, directly or indirectly, disclose,
furnish, make available or utilize any of the Proprietary Information, other
than in the proper performance of his duties for the Company.
(d)    Return of Company Materials upon Termination. Employee acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items. For the avoidance of doubt, Employee shall return all property of the
Company in the Employee’s position (including computers, IPads, and cell phones)
upon termination.
6.    Equitable Remedies.

(a)    Employee acknowledges and agrees that the agreements and covenants set
forth in sections 5(a), (b), (c) and (d) and are reasonable and necessary for
the protection of the Company's business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee's actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by Employee of any
of said covenants, the Company will be entitled to immediate injunctive and
other equitable relief, without bond and without the necessity




7/12

--------------------------------------------------------------------------------




of showing actual monetary damages. Nothing in this section 6 will be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove. Employee agrees that notwithstanding the arbitration provision
in section 11, the Company may apply to a court of competent jurisdiction to
obtain the equitable relief referenced in this section 6.
(b)    Each of the covenants in sections 5(a), (b), (c) and (d) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c)    In the event of any judicial determination that any of the covenants in
sections 5(a), (b), (c) and (d), are not fully enforceable, it is the intention
and desire of the parties that the court treat said covenants as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable, and that the court enforce them to such extent.
7.    Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
8.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid. The Company may also provide any notices, requests, demands
and other communications called for hereunder to be in writing by electronic
mail sent to the employee’s work email address.
9.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
10.    Entire Agreement. This Agreement (and the exhibits hereto) and the
attached Non-qualified Stock Option Agreement represent the entire agreement and
understanding between the Company and Employee concerning Employee's employment
relationship with the Company and supersede in their entirety any and all prior
agreements and understandings concerning Employee's employment relationship with
the Company.




8/12

--------------------------------------------------------------------------------




11.    Resolution of Disputes Regarding Employment.


(a)    The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator. The Parties understand and agree that all
disputes shall first go to mediation prior to initiating an action in
arbitration.
(b)    If and only if mediation is unsuccessful, and the dispute or controversy
is not resolved within 30 days after mediation, either Party shall submit the
matter to binding arbitration to be conducted by a neutral arbitrator in
accordance with the rules then in effect of the American Arbitration Association
for employment disputes (the "Rules"). The Rules can be found at www.adr.org, or
a printout can be requested at any time from Human Resources. Where the Rules
are inconsistent with this Agreement, the terms of this Agreement will govern.
Both Parties understand and agree that this arbitration provision replaces the
right of both Parties to go to court, including the right to have a jury decide
a Party’s claims.
(c)    The neutral arbitrator shall be selected by mutual agreement of the
Company and the Employee. If the parties are unable to agree on an arbitrator,
the party requesting arbitration can submit the matter to AAA, and a neutral
arbitrator will be selected pursuant to AAA’s processes. The location of the
arbitration proceeding shall be no more than 45 miles from the office where the
Employee last worked for the Company, unless each Party agrees in writing
otherwise. Except as otherwise provided herein, the arbitrator shall apply the
substantive law of the state in which the claim(s) arose and/or federal law, as
applicable. In arbitration, the Parties will have the right to conduct adequate
civil discovery, bring dispositive motions and present witnesses and evidences
to present their cases and defenses. The arbitrator shall render a written award
setting forth the arbitrator’s findings of fact and conclusions of law. The
arbitrator may grant injunctions or any other relief in such dispute or
controversy as would otherwise be available in court. The decision of the
arbitrator shall be final and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator's decision in any court having
jurisdiction. The arbitrator may award any party any remedy to which that party
is entitled under applicable law, including an award of attorneys’ fees, but
such remedies shall be limited to those that would be available to a party in a
court of law for the claims presented to and decided by the arbitrator. No
remedies that otherwise would be available to an individual in a court of law
will be forfeited by virtue of this Agreement. The Company will pay the
arbitrator’s fees and costs that are unique to the arbitration to the extent
required by law.
(d)    The arbitrator, and not any federal, state, or local court or agency,
shall have the exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability, or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable. The parties agree to submit claims to the arbitrator
regarding issues of procedural and substantive arbitrability,




9/12

--------------------------------------------------------------------------------




the validity, scope, and enforceability of this Agreement, his or her
jurisdiction, as well as any gateway, condition precedents, threshold, or any
other challenges to this Agreement, including claims that this Agreement is
unconscionable.
(e)    Both Parties understand that nothing in this section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in section 2 above.
(f)    Both Parties understand that by signing this agreement, each Party agrees
to submit any and all claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, enforceability, construction,
performance, breach, or termination thereof to binding arbitration to the extent
permitted by law, and that this arbitration clause constitutes a waiver of the
Parties’ right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the employer/employee relationship, trade secrets,
unfair competition, compensation, pay, benefits, termination, discrimination,
harassment or retaliation. This arbitration provision covers any and all claims,
whether arising in tort or contract and whether arising under statute or common
law, including, but not limited to, claims for wrongful discharge of employment;
breach of contract, both express and implied; breach of the covenant of good
faith and fair dealing, both express and implied; promissory estoppel; negligent
or intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; fraud; defamation and/or harassment of any kind.
The arbitration clause also covers any and all claims for violation of any
federal, state or municipal statute, including, but not limited to the
California Fair Employment and Housing Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, as amended, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act, and the Fair Labor
Standards Act, as well as any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination.
This Agreement applies equally to any and all disputes related to Employee’s
employment raised by either the Employee or by the Company. This Agreement is
intended to apply to and cover all such disputes that Employee has against
Company that Employee could otherwise file in court and all such disputes
Company has against Employee that the Company could otherwise file in court.
(g)    To the maximum extent permitted by law, the Parties agree that any
arbitration will be on an individual basis only and that the arbitrator shall
not have any authority to preside over or to resolve claims on a “class” or
collective basis. Both Parties agree that, to the fullest extent permitted by
law, there will be no right to bring any dispute covered by this Agreement as a
class action, collective action, or in a representative capacity. The Parties
agree to resolve their disputes under this Agreement on an individual basis.
Either Party may seek enforcement of this provision under the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), and seek dismissal of any class,




10/12

--------------------------------------------------------------------------------




collective or representative actions or claims. Both Parties agree that this
Agreement is enforceable under the FAA.
(h)    If any portion of the Agreement is deemed unenforceable, the remainder of
the Agreement shall still be enforced to the full extent permitted by law. To be
clear, if any court of competent jurisdiction finds any part of the arbitration
provision is illegal, invalid or unenforceable, such a finding will not affect
the legality, validity or enforceability of the remaining parts of the
provision, and the illegal, invalid or unenforceable part will be stricken from
the Agreement and the dispute shall be subject to arbitration without such
provision.


12.    No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.
13.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
14.    Acknowledgment. Employee acknowledges that they have had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
[Signature Page Follows]




11/12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES AND WHICH WAIVES BOTH PARTIES’ RIGHT TO A JURY TRIAL.


COMPANY:
TRAVELZOO
By:     
Name:     
Title:     
Date:     


EMPLOYEE:
By:         

Name: Michael Peterson


Title: Chief Technology Officer

Date:     








12/12

--------------------------------------------------------------------------------





Exhibit A


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release is entered into by and between
Michael Peterson (“Employee”) and Travelzoo, a Delaware corporation (“Employer”)
(collectively referred to herein as “the Parties”).
I. RECITALS
1.1.    Employee is employed by Employer in the position of Chief Technology
Officer, pursuant to a written employment agreement dated June 22, 2018 (the
“Employment Agreement”).
1.2.    Pursuant to the provisions of the Employment Agreement, Employee was
notified on             that employment with Employer will terminate and that
Employee’s services will not be required effective on __________ (“Termination
Date”). Employee shall receive his wages and any unused vacation time through
the Termination Date, less deductions required by law, in accordance with
Employer’s customary payroll practices.
1.3.    In consideration of Employee’s service, to assist in his transition to
new employment and for a broad release of all claims against Employer, Employer
is hereby offering Employee severance pay, subject to the terms and conditions
set forth below.


ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:
II. AGREEMENTS
2.1.    Severance Payment. Subject to Employee’s execution and fulfillment of
Employee’s obligations, promises and covenants contained in this Agreement (as
well as the Employment Agreement as referenced herein), Employer will pay
Employee an additional six (6) months’ base salary, less applicable taxes and
withholdings (“Severance Payment”) to be paid following the end of the
Revocation Period set forth in section 2.18 of this Agreement, in accordance
with Employer’s customary payroll practices. Employee acknowledges that such
payment is more than Employer is required to pay under its normal policies and
procedures and its contractual arrangements with Employee and that Employer has
agreed to this Severance Payment in consideration for the full and broad release
of all claims as set forth below.
2.2    Benefits. Employer will pay the Employer portion of Employee’s group
health insurance through             . Employer will not contest Employee’s
eligibility for unemployment benefits after the Termination Date.
2.3     Non‑Disparagement. Employee agrees that he will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after his employment with




A - 1/7



--------------------------------------------------------------------------------




Employer. In addition, Employee agrees that he will not make any remarks which
may damage or discredit the reputation of Employer’s products, or otherwise
adversely affect the goodwill of its business, or be harmful to its business
relationships.
Employer agrees that in response to all employment reference checks concerning
Employee, Employer will confirm the dates of employment, title, and rate of pay
of Employee and provide no additional information with regard to employee
references, in accordance with Employer’s policy.
2.4    General Release. To the broadest extent permissible under applicable law,
Employee, on behalf of himself, his heirs, any present or former spouses,
siblings, dependents, estate, executors, administrators, successors and assigns,
unconditionally, irrevocably and absolutely releases and forever discharges
Employer, its parent, subsidiaries and affiliates, and each of its respective
past, present and future shareholders, officers, directors, employees,
contractors, agents, insurers, attorneys and parent, affiliated or related
entities, and their respective successors and assigns (“Released Parties”), from
all claims, demands, disputes, charges, actions, rights, damages, costs, losses,
liabilities, expenses, suits of any type (whether in law or equity),
compensation, benefits, and other legal responsibilities, known or unknown, of
any kind, which Employee may own or hold against any of the Released Parties.
The release of claims under this section is intended to be as broad as the law
allows. The rights and claims released by this Agreement include, but are not
limited to, all claims of whatever kind or nature that may exist relating to,
arising out of or in connection with Employee’s employment or the termination of
such employment (including, but not limited to any of Employer’s actions which
led to his termination), whether such claims are presently known or are
hereafter discovered or whether they are foreseen or unforeseen as of the date
hereof. This release applies, without limitation, to all such claims arising
under any federal, state, common law or local law, including but not limited to
any and all claims for employment discrimination, harassment or retaliation
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, the Workers Adjustment and Retraining Notification Act; the Older Worker’s
Benefit Protection Act, the Equal Pay Act, the Sarbanes-Oxley Act, the Americans
with Disabilities Act of 1990, the California Fair Employment & Housing Act, the
California Family Leave Act, the California Labor Code or any other state,
federal or local statute or regulation applicable to Employer, including any
claim for intentional or negligent infliction of emotional distress, physical
injury, fraud, assault, battery, violation of any public policy, defamation,
libel, invasion of privacy, breach of any implied or express contract, breach of
the implied covenant of good faith or fair dealing, promissory estoppel,
tortious interference with a contract or prospective business advantage, any
claim, however styled, for stock options or any other type of equity grant, or
any type of compensation, wages, bonuses, commissions or expenses, any claim for
wrongful termination, fraud, intentional or negligent misrepresentation, damages
of any kind, attorneys’ fees or costs, and all other legal and equitable causes
of action whatsoever and all remedies for such claims. Employee certifies that
as of the date of this Release, he has reported all accidents, injuries or
illnesses relating to or arising from his employment with the Employer.




A - 2/7



--------------------------------------------------------------------------------




2.5    Unknown Claims. Employee understands that the release set forth in
section 2.4 above includes claims which Employee knows about and claims Employee
may not know about. Employee understands and agrees that this Agreement extends
to all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, past or present, and all rights under Section 1542 of the
California Civil Code are hereby expressly waived. Employee expressly waives any
rights under California Civil Code Section 1542 which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to the Released Parties.
2.6    Claims Not Affected by Release. This Release does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that the Employer’s insurance plans or applicable law provide for such
continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law. This Release does not
prohibit the filing of a charge with or participating in an investigation by the
Equal Employment Opportunity Commission (EEOC) or any other federal, state or
local government agency, but does prohibit any award of damages to Employee or
any other financial recovery by Employee. This Release also does not apply to
those claims that may not be legally waived or released under applicable
federal, state or local law.
2.7    Agreement Not To Sue and Warranty. Employee promises that he has not and
will not file any suit, charge, complaint, grievance, action or other proceeding
with any federal, state or local agency, court, organization, arbitrator,
judicial forum or other tribunal asserting any claim that is released in section
2.4 above, and warrants that he has not assigned to any other person or entity
the right to file any claims that are released in section 2.4 above, nor will he
permit any person, group of persons, or organization to take such action on his
behalf.
2.8    Non‑Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.
2.9    Return of Property. During employment, Employee acknowledges that he was
entrusted with access to confidential Company information concerning such things
as the identities, needs and preferences of customers and prospects, financial
reports, business plans, sales and marketing strategies, product designs and
specifications, personnel files, and other proprietary information belonging to
the Company. Employee promises to keep all such information confidential and not
to use or disclose it for any purpose after termination. Employee




A - 3/7



--------------------------------------------------------------------------------




also agrees to return all of Employer’s property, including all work in
progress, files, photographs, notes, records, credit cards, keys, access cards,
computer, and other company or customer documents, products or property which he
has received in the course of his employment, or which reflect in any way any
confidential or proprietary information of Employer. For the avoidance of doubt,
Employee agrees to return all of Employer’s confidential and/or proprietary and
trade secret information, including but not limited to, company manuals,
handbooks, customer lists, training manuals, checklists, programs and any other
materials accessed through the Employer’s network.
2.10    Prior Agreements. Nothing in this Agreement shall be deemed to relieve
Employee of any of Employee’s obligations and covenants as set forth in sections
5, 6 and 11 of the Employment Agreement.
2.11    Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that he has not disclosed, and promises that he
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of her immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.
2.12    Consequences of Violation of Agreement. If either party violates her or
its promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.
In addition, if Employee breaches his promises in this Agreement or his
obligations and covenants set forth in sections 5, 6 and 11 of the Employment
Agreement, Employer shall have the right to cease paying the Severance Payment
under this Agreement and to recover any portion of the Severance Payment
previously paid to Employee and seek any and all additional relief or remedies
in law or equity.
2.13    Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall him in the
future. The existence of this Agreement shall be a valid, non-discriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, to terminate such employment.
2.14    Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for sections 5, 6
and 11 of the Employment Agreement. Employee acknowledges that he has not relied
on any inducements that are not set forth herein.
2.15    Governing Law/Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. Any dispute
arising out of or relating to this Agreement shall be resolved pursuant to the
Resolution of Disputes Regarding Employment in section 11 of the Employment
Agreement.




A - 4/7



--------------------------------------------------------------------------------




2.16    Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.
2.17    Consultation with Attorney. Employee is aware of and acknowledges that
he has the right, at Employee’s expense, to consult with an attorney before
signing this Agreement, has been advised in writing to do so, and has done so to
the extent desired. Employee acknowledges, that he has had a reasonable period
of time in which to consider the terms of this Agreement, and he has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Release and all of its terms. Employee specifically acknowledges
that he was counseled by a representative of Employer to seek the advice of
counsel concerning this Agreement and its meaning and effect.
2.18    Time for Consideration and Employee’s Right to Revoke Agreement.
Employee acknowledges that he has been given a period of twenty-one (21) days to
consider whether to sign this Agreement, and that he can use as much or as
little of this period as he chooses. In the event Employee elects to execute
this Agreement before the end of the twenty-one (21) day review period provided
to Employee and thereby waive the remainder of the twenty-one (21) day review
period, Employee does so knowingly and voluntarily, and Employee acknowledges
and represents that the Company has not in any way coerced Employee to do so or
otherwise threatened to withdraw or alter the Company’s offer of severance pay
set forth in this Agreement before the expiration of such twenty-one (21) day
period.
In addition, after Employee signs the Agreement there is a seven (7) day
revocation period. The Parties acknowledge and understand that this Agreement
shall not take effect until seven (7) days after the signing of the Agreement,
during which time the Employee may revoke the Agreement by delivering a written
notice specifically stating Employee’s desire to revoke the Agreement to the
Company c/o Legal Department, 590 Madison Avenue, 37th Floor, New York, New York
10022. Notice must be received by the Company no later than midnight (Eastern
Time) on the seventh day following signature of Employee of this Agreement.
Employee further acknowledges that he has carefully read and fully understands
all of the provisions of this Agreement and is freely elected to sign this
Agreement on the date set forth below. The signed Agreement must be delivered to
Travelzoo, Attention: _______, Human Resources Department. If Employee fails to
sign and return this Agreement within the time allowed, it shall not be
effective or enforceable and Employee will not receive the Severance Payment
described in section 2.1. Employee hereby acknowledges that his execution of
this Agreement and release is made knowingly and that he has been advised of and
afforded the proper time for consideration of this Agreement and Release.
2.19    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.




A - 5/7



--------------------------------------------------------------------------------




[Signature Page Follows]








EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME. HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. HE
FURTHER ACKNOWLEDGES THAT HE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT HE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT HE HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND TAX
ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.






A - 6/7



--------------------------------------------------------------------------------




COMPANY:
TRAVELZOO
By:     
Name:     
Title:     
Date:     


EMPLOYEE:
By:         

Name: Michael Peterson


Title: Chief Technology Officer

Date:     
















A - 7/7



--------------------------------------------------------------------------------





Exhibit B


[See Exhibit 10.23 filed to this report on Form 8-K]




B - 1/1